 

 

 

 

 

 

 

 

 

USDC SDNY
| DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: _ Y FI
. re neat trai -
VIRGINIA L, GIUFFRE, DATE FILED: _j|- |S-19
Plaintiff,
19 Civ. 3377 (LAP)
-against-
ORDER
ALAN DERSHOWITZ,
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

In advance of the conference scheduled for December 2,
2019, counsel shall submit their discovery plan by no later than
12:00 pm on Wednesday, November 27, 2019.

SO ORDERED.

Dated: New York, New York
November 15, 2019

 

 

LORETTA A. PRESKA
Senior United States District Judge

 
